Clerke, P. J.
I differ from Sutherland, J., so far as
he denies that the June term had power to make any disposition of the procedure at the April term.
* Whether that procedure be called a submission or default, I hold that the general term, sitting in June, were capable of annulling or modifying it at any time before the final decision of the justices who sat at the April term, on the papers then submitted to them.
As I said in my dissenting opinion on the motion at the June term, I considered it exceedingly inexpedient to interfere with the action of the April term; but I did admit that the justices composing the June term had the power to do so.
But the same power which they exercised in relation to the action of the April term, the justices composing the ¡November term possess in relation to the action of the June term; and, as I still consider the former an inexpedient, if not irregular,- exercise of power; and as it was plainly a default, caused by the misapprehension or error of the plaintiff’s attorney, I think, in so important a matter, that the plaintiff ought to have an opportunity of being heard. I therefore concur with Sutherland, J., in the conclusion at which he has arrived, irrespective of the question of power.